This is a submission upon an agreed statement of facts pursuant to the provisions of sections 546 and 547 of the Civil Practice Act. The controversy requires the application of section 1077-cc of the Civil Practice Act to certain agreements modifying an extension agreement affecting a bond and mortgage of which the plaintiffs are trustees. The question is whether the defendant is required to pay interest at five per cent or six per cent subsequent to the maturity date of the mortgage. We hold that the defendant is entitled to the protection of section 1077-cc of the Civil Practice Act and is only required to pay interest at the rate of five per cent. (Mortgage Commission of State of New York v. Fay, 255 App. Div. 622; affd. without opinion, 281 N. Y. 637; Manufacturers Trust Co. v. Korsil Realty, Inc., 258 App. Div. 914; Manufacturers Trust Co. v. Reid Holding Corp, Id. 915; Elltan Realty Co., Inc., v. Irving Trust Co., 252 id. 882.) Judgment is accordingly unanimously directed in favor of the defendant, without costs. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.